DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is responsive to Application No. 16/516,131 filed on July 18, 2019. Claims 1-20 are subject to examination.

Examiner’s Comments
3.	Claim 15 recites “a computer readable storage medium”. Paragraph 70 of the Specification states: a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire. Accordingly, as the Specification clearly defines the “computer readable storage medium” not to include signals, the claim falls under one of the statutory categories and does not raise an issue under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
I. 	Determining the scope and contents of the prior art. 
II. 	Ascertaining the differences between the prior art and the claims at issue. 
III. 	Resolving the level of ordinary skill in the pertinent art. 
IV. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Volkovs (US 10,824,941 B2).

Regarding claims 1, 8 & 15, Volkovs teaches in an Embodiment a method, system and medium for recommending an action to a user of a user device (Figures 1-2 and 5-6), the method, system and medium comprising: receiving first user action data corresponding to a first user action (Figure 5: “u”); receiving second user action data corresponding to a second user action (Figure 5: “v”); generating, based on the first user action data and the second user action data and using a neural network, a recommendation for a next user action (Figure 5: “Preference Prediction” & Column 13, Lines 45-53: the latent item vector is generated by identifying the item descriptors from item v, and applying the item descriptors through the item neural network model; the latent user vector is generated by identifying the user descriptors from user u, and applying the user descriptors through the user neural network model; and the latent user vector and the latent item vector are then combined to generate the predicted rating for item v and user u); and causing the recommendation for the next user action to be communicated to the user device (Figure 2: “Prediction Module” & Column 15, Lines 36-40: the prediction module identifies a list of items having a predicted rating above a predetermined threshold for a particular user u, and provide the list of items to the user's client device 116 for recommendation). Although in the above Embodiment Volkovs teaches neural network, Volkovs does not explicitly disclose in the above Embodiment feedforward artificial neural network. However, Volkovs in another Embodiment discloses feedforward artificial neural network (Column 12, Lines 48-58: in one embodiment, the machine-learned models include one or more neural network models; specifically, a neural network model maps a given input vector into a non-linear output by a series of transformations weighted by one or more parameters of the network; in general, the neural network models are structured as feed-forward networks, such as artificial neural networks (ANN), convolutional neural networks (CNN), deep neural networks (DNN), and/or recurrent networks, such as long short-term memory networks (LSTM), bi-directional recurrent networks, deep bi-directional recurrent networks, and the like); It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to utilize Volkovs’ neural network to include ANN. One of ordinary skill in the art would be motivated to do so to generate effective recommendations, Column 1, Lines 45-51.

Allowable Subject Matter
6.	Claims 2-7, 9-14 and 16-20 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633